—The People’s appeal from an order of the Supreme Court, New York County (Patricia Williams, J.), entered on or about March 21, 1991, which granted defendant’s motion to suppress evidence recovered from him at his arrest on a finding that probable cause for arrest was lacking, is unanimously dismissed for failure to comply with Rules of the Appellate Division, First Department (22 NYCRR) § 600.8 (f). The unpublished order of this Court entered on August 12, 1993 (M-1926) assigning counsel is hereby recalled and vacated. Concur — Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.